Case 3:20-cv-01725-DMS-MDD Document 47 Filed 03/01/21 PageID.55 Page 1 of 2




                          UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 STEPHEN MISNER,                        CASE NO. 3:20-cv-01725-DMS-MDD
             Plaintiff,

 v.                                     ORDER OF DISMISSAL OF ENTIRE
                                        ACTION WITHOUT PREJUDICE
 C. R. BARD, INC., a foreign            PURSUANT TO FEDERAL RULE OF
 corporation; BARD PERIPHERAL           CIVIL PROCEDURE 41(A)
 VASCULAR INC., an Arizona
 corporation; MCKESSON
                                        Complaint Filed: June 11, 2020
 CORPORATION, a corporation; and
 DOES 1 through 100 inclusive,

             Defendants.




                                             CASE NO. 3:20-cv-01725-DMS-MDD
Case 3:20-cv-01725-DMS-MDD Document 47 Filed 03/01/21 PageID.56 Page 2 of 2




      The Court has considered the stipulation of dismissal made by and between
Plaintiff Stephen Misner and Defendants C. R. Bard, Inc., Bard Peripheral
Vascular, Inc., and McKesson Corporation, through their respective attorneys of
record. Finding good cause to grant the relief requested, the Court hereby
ORDERS that this action is DISMISSED WITHOUT PREJUDICE. Each party
is to bear its own attorneys’ fees and costs incurred herein, pursuant to Federal
Rule of Civil Procedure 41(a)(1)(A)(ii).




IT IS SO ORDERED


DATED: March 1, 2021



                                               Hon. Dana M. Sabraw
                                               United States Chief District Judge




                                           2
